__________

                                       No. 97-1401
                                       __________
United States of America,                                 *
                                                   *
       Plaintiff - Appellee,                             *
                                                   * Appeal from the United States
       v.                                          * District Court for the Western
                                                   * District of Missouri
Fredrick Eskridge,                                       *
                                                   *
       Defendant - Appellant.                            *         [UNPUBLISHED]
                                                   *

                                        __________

                              Submitted: June 12, 1997
                                    Filed: July 3, 1997
                                     __________

Before RICHARD S. ARNOLD, Chief Judge, BEEZER1 and WOLLMAN, Circuit
Judges.
                               __________

PER CURIAM

       Frederick Eskridge appeals the district court’s denial of his
motion to suppress evidence.           We have jurisdiction pursuant to 28 U.S.C.
§ 1291 and we affirm.


       Suspecting him of carrying illegal drugs, law enforcement officers
attempted to detain Eskridge in the Kansas City, Missouri airport while
they applied for a search warrant for his person.                 He assaulted them and
fled on foot.      While fleeing the officers, Eskridge discarded a package
of cocaine that he carried on his person.              The officers arrested him
shortly thereafter.        In a search incident to arrest, the officers
discovered three additional packages of cocaine.


       Eskridge entered a guilty plea for possession of cocaine with
intent to distribute,




       1
       The Honorable Robert R. Beezer, Senior Circuit Judge for the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
conditioned on his appeal of his motion to suppress the seized evidence.
On appeal, Eskridge argues his detention amounted to a stop, but not an
arrest.   We need not address the particulars of the attempted detention.
Eskridge’s assault of the officers and his flight provided probable
cause for the subsequent arrest.   United States v. Dawdy, 46 F.3d 1427,
1431 (8th Cir. 1995).   The district court did not err in denying
Eskridge’s motion to suppress.


AFFIRMED.


A true copy.


     Attest:


            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.